


110 HR 4278 IH: To extend the temporary suspension of duty on yttrium

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4278
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Mr. Ehlers introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on yttrium
		  oxides having a purity of at least 99.9 percent.
	
	
		1.Yttrium oxides having a
			 purity of at least 99.9 percent
			(a)In
			 generalHeading 9902.02.21 of
			 the Harmonized Tariff Schedule of the United States is amended by striking
			 12/31/2006 and inserting 12/31/2010.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by subsection (a) applies with respect
			 to goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
				(2)Retroactive
			 applicationNotwithstanding
			 section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision
			 of law, upon proper request filed with U.S. Customs and Border Protection
			 before the date that is 90 days after the date of the enactment of this
			 section, any entry, or withdrawal from warehouse for consumption of an article
			 described in heading 9902.02.21 of the Harmonized Tariff Schedule of the United
			 States (as amended by subsection (a)) that was made—
					(A)after December 31,
			 2006, and
					(B)before the date of
			 the enactment of this section,
					shall be
			 liquidated or reliquidated as though the amendment made by subsection (a)
			 applied to such entry or withdrawal.(3)Proper
			 requestsFor purposes of paragraph (2), a proper request means a
			 request for liquidation or reliquidation that contains sufficient information
			 to enable the U.S. Customs and Border Protection—
					(A)to locate the
			 entry; or
					(B)to reconstruct the
			 entry if it cannot be located.
					
